EXHIBIT 10.1

INDEMNIFICATION AGREEMENT

    This INDEMNIFICATION AGREEMENT (this “Agreement”) is entered into as of
May 21, 2013, by and between STARCH MEDICAL, INC., a Delaware corporation having
a principal place of business at 2150 Ringwood Avenue, San Jose, California
95131(“SMI”) and CRYOLIFE, INC., a Florida corporation, having a principal place
of business at 1655 Roberts Blvd. NW, Kennesaw, Georgia 30144 (“CryoLife”). This
Indemnification Agreement amends that certain Distribution Agreement, dated
September 28, 2010, by and between SMI and CryoLife, as amended (the
“Distribution Agreement”) and that certain License Agreement, dated
September 28, 2010 (the “License Agreement”; collectively with the Distribution
Agreement, the “PerClot Agreements”). To the extent any provision of this
Indemnification Agreement conflicts with a term of the PerClot Agreements, the
provisions of this Indemnification Agreement shall prevail.

Background

    WHEREAS, SMI and CryoLife have been threatened with a patent infringement
lawsuit by Medafor, Inc., a Minnesota corporation, related to U.S. Patent
No. 6,060,461 (the “Drake Patent”) (this threatened claim and any resulting
lawsuit related to this threat, the “Potential Litigation”); and

    WHEREAS, in order to efficiently resolve the issues relating to the
Potential Litigation, the parties mutually agree to joint representation with
CryoLife primarily controlling the Potential Litigation and the costs shared
between the parties as set forth herein.

    NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, SMI and CryoLife hereby agree as
follows:

1.

    1.1      Notwithstanding the terms of the PerClot Agreements, SMI shall have
no obligation to indemnify CryoLife for the legal costs and expenses incurred by
CryoLife related to or arising from the Potential Litigation.

    1.2      CryoLife shall primarily control the Potential Litigation and will
be responsible for the selection of legal counsel(s) that will represent
CryoLife and SMI as set forth in any such representation agreements and the
payment of all legal fees and related costs and expenses (including, but not
limited to, expert witness fees, 3rd party travel fees and costs and court
costs) related to or arising from the Potential Litigation (the “Legal Fees”).
CryoLife’s good faith management and control of the Potential Litigation shall
not be used as a basis for SMI to question or dispute the amount of Legal Fees
incurred.

    1.3      In exchange for the agreements set forth in Sections 1.1 and 1.2,
and notwithstanding the provisions of Section 3.2 of the License Agreement when
CryoLife has its first commercial sale of Products in the United States after
receipt of United States Regulatory Approval, CryoLife will only be required to
pay $500,000 to SMI, with the remaining balance of $500,000 to be applied to
offset Legal Fees that have been or in the future are incurred by CryoLife
(“Offset to Milestone”).

    1.4      For the years 2015 through 2017, CryoLife’s royalty obligation set
forth under Section 3.1 of the License Agreement shall be reduced by 50%. In the
year 2018 and 2019, CryoLife’s royalty obligation set forth under Section 3.1 of
the License Agreement shall be reduced by 40%. Thereafter, the

 

1



--------------------------------------------------------------------------------

royalty obligation under the License Agreement shall return to the rate set
forth therein. The Prepaid Royalty Payment shall not be adjusted.
Notwithstanding anything to the contrary, the aggregate reduction to royalty
obligation shall be no greater than $3.305 million (such amount shall be deemed
the “Offset to Royalty”). To the extent that the aggregate reduction to royalty
obligation is less than $3.305 million by December 31, 2019, the parties shall
meet and negotiate in good faith an appropriate mechanism so that the difference
shall be obtained by CryoLife.

    1.5      If, and only if, after the final non-appealable decision in the
Potential Litigation (or a settlement of all causes of action arising therefrom
or the expiration of any applicable appeal periods), the Legal Fees incurred by
CryoLife plus any damages (or settlement payment amounts) (“Legal Fees Plus
Damages”) to be paid are less than the sum of the Offset to Milestone and the
Offset to Royalty, then CryoLife shall reimburse SMI for the difference between
the Legal Fees Plus Damages and the sum of the Offset to Milestone and Offset to
Royalty within 60 days after such final non-appealable decision (or entry of
such settlement into court or expiration of the applicable appeal period).
CryoLife also agrees to allow SMI to review Legal Fees invoices in summary form,
provided that such review shall be done in such a manner as to preserve and not
waive CryoLife’s attorney-client privilege or work product protections

2.

    2.1      Neither SMI nor CryoLife believe that the PerClot product to be
manufactured by CryoLife and sold in the United States infringes the Drake
Patent. In the event that CryoLife is required or agrees to pay monetary damages
or royalties to Medafor as a result of the Potential Litigation (whether by
settlement or a decision by a court of competent jurisdiction) for future sales
after the settlement or decision by the court, CryoLife shall be able to offset
any royalty or license payments due to SMI under the PerClot Agreements to the
extent of such damages in addition to Section 1.4. Any settlement with Medafor
where money is to be paid to Medafor would require SMI’s consent, not to be
unreasonably withheld, conditioned or delayed.

    2.2      To the extent that any lump sum monetary payment is due as part of
any award to or settlement arising out of the Potential Litigation (either in
addition to or in lieu of required monetary damages or royalty payments),
one-half of such amounts shall be paid by SMI (with no more than $1.25 million
paid by SMI) to CryoLife. In the event that CryoLife is enjoined from selling
the Product due to the Potential Litigation and monetary damages, other than as
it relates to future sales as set forth in Section 2.1, are awarded arising out
of the Potential Litigation, SMI shall have no additional indemnification
obligations (other than the provisions set forth herein) except to pay on
CryoLife’s behalf one-half of such monetary damages (with payment of no more
than $1.25 million). Any such payment by SMI to CryoLife shall be paid to
CryoLife in a combination of cash and royalty discounts as to be negotiated by
CryoLife and SMI.

3.         SMI and CryoLife acknowledge that in order to satisfy their
respective obligations under this Agreement, it will be necessary for the
parties to exchange Confidential Information, as that term is defined in the
License Agreement. The obligations set forth in Section 7 of the License
Agreement (with the same clarifications and exceptions) shall apply to
Confidential Information disclosed pursuant to this Agreement, with the
obligations under this Section 3 continuing through third anniversary date of
the expiration or termination of this Agreement.

4.         SMI represents and warrants that:

 

2



--------------------------------------------------------------------------------

    4.1      SMI is duly and validly organized and is a corporation in good
standing under the laws of the state of Delaware, and that it is legally
qualified to do business in each jurisdiction in which this Agreement may be
performed and where its activities hereunder require such qualification;

    4.2      the performance of this Agreement and the consummation of the
transactions contemplated herein will not result in any breach, conflict, or
violation of any terms or provisions of, or constitute a default under, the
Certificate of Incorporation or By-Laws (if any), or other organizational
documents, or any material agreement or instrument to which SMI is a party, by
which SMI is bound, or to which any property of SMI is subject;

    4.3      all requisite corporate action has been taken for the due
authorization, execution, delivery, and performance of this Agreement by SMI and
this Agreement constitutes a legally binding obligation, enforceable against SMI
in accordance with its terms, except insofar as enforceability may be limited by
bankruptcy, insolvency, reorganization, or similar laws affecting the rights of
creditors generally; and

5.         CryoLife hereby represents and warrants that:

    5.1      CryoLife is a duly and validly organized and is a corporation in
good standing under the laws of the state of Florida, and that it is legally
qualified to do business in each jurisdiction in which this Agreement may be
performed and where its activities hereunder require such qualification;

    5.2      the performance of this Agreement and the consummation of the
transactions contemplated herein will not result in any breach or violation of
any terms or provisions of, or constitute a default under, its Certificate of
Incorporation or By-Laws, or other organizational documents; and

    5.3      all requisite corporate action has been taken for the due
authorization, execution, delivery, and performance of this Agreement by it, and
this Agreement constitutes a legally binding obligation, enforceable against
such party, in accordance with its terms, except insofar as enforceability may
be limited by bankruptcy, insolvency, reorganization, or similar laws affecting
the rights of creditors generally.

6.

    6.1      Any notice or other communication required or permitted by this
Agreement must be given in writing and must be delivered by personal delivery
(including personal delivery by overnight courier such as Federal Express, DHL,
or similar overnight courier), first class mail (registered or certified),
telecopy (with a copy sent by personal delivery or first class mail), or email
(with a copy sent by personal delivery or first class mail) at the address of
the party as set forth herein or such other changed address of the party as to
which notice has been given, and will be deemed as having been given when
received or delivered.

    6.2      This Agreement shall be binding on CryoLife and SMI and their
respective successors and assigns. No party may assign its obligations under
this Agreement or in any way transfer its rights or obligations under this
Agreement, directly or indirectly, without the prior written consent of the
other party, which consent shall not be unreasonably withheld, except that
either party may, without such consent, assign this Agreement in connection with
any sale of substantially all of its assets or stock or pursuant to any merger,
reclassification, or reorganization.

 

3



--------------------------------------------------------------------------------

    6.3      This Agreement together with the PerClot Agreements contains the
entire agreement between the parties with respect to the subject matter of this
Agreement and shall supersede and terminate all prior agreements, commitments,
or understandings, whether oral or written, related to the subject matter of
this Agreement.

    6.4      No waiver or modification of any of the provisions of this
Agreement shall be binding unless it is in writing and signed by CryoLife and
SMI. Any waiver of any condition on any one occasion shall not constitute a
waiver on any subsequent occasion. A failure to exercise or a delay in
exercising a right or remedy provided by this Agreement or by law shall not
constitute a waiver of that right or remedy.

    6.5      The parties agree that any dispute concerning, relating to, or
arising out of this Agreement shall be resolved by final and binding arbitration
in accordance with the procedures set forth in the PerClot Agreements. Provided,
however that, notwithstanding any other provision herein, either SMI or
CryoLife, in its sole and exclusive discretion, may apply to any court with
jurisdiction over the parties for a temporary restraining order, preliminary or
permanent injunction, without submission of such claim for equitable relief to
arbitration.

    6.6      This Agreement has been written, and all discussions leading up to
this Agreement have been conducted, in the English language which the parties
thoroughly understand. Each party represents that it has read and fully
understands this Agreement.

    6.7      Nothing contained in this Agreement shall be deemed or construed to
recreate an employer/employee, principal/agent, joint venture, partnership, or
fiduciary relationship between the parties.

    6.8      If any provision of this Agreement is held by a court of competent
jurisdiction to be invalid or unenforceable, such provision will be severed from
this Agreement without affecting the validity or enforceability of any of the
remaining provisions, and this Agreement will be deemed amended to the extent
feasible to give effect to the essential purposes and intent of this Agreement.

    6.9      Defined terms used herein but not defined herein shall have the
meaning set forth in the License Agreement.

    6.10    This Agreement may be executed in multiple counterparts, each of
which shall be an original, and all of which together shall constitute one and
the same instrument.

    6.11    This Agreement shall remain in force until the final conclusion of
the Potential Litigation, including any applicable appeal or period within which
to appeal. The obligations of CryoLife and SMI under this Agreement shall
survive in accordance with their terms.

    6.12    Each party covenants and agrees that, subsequent to the execution
and delivery of this Agreement and without any additional consideration, it will
execute and deliver any further legal instruments and perform any acts that are
or may become reasonably necessary to effectuate the purposes of this Agreement.

    6.13    Each party acknowledges that it will be impossible to measure in
money the damage to the other party if a party fails to comply with the
confidentiality obligations imposed by this Agreement, and that, in the event of
any such failure, the other party will not have an adequate remedy at law or in
damages. Accordingly, each party agrees that injunctive relief or other
equitable remedy, in addition to

 

4



--------------------------------------------------------------------------------

remedies at law or damages, is an appropriate remedy for any such failure and
will not oppose the granting of such relief on the basis that the other party
has an adequate remedy at law. Each party agrees that it will not seek, and
agrees to waive any requirement for the securing or posting of a bond in
connection with any other party’s seeking or obtaining such equitable relief.

    IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective duly authorized officers, and have duly delivered and executed
this Agreement as of the date first hereinabove set forth.

 

 

CRYOLIFE, INC.     STARCH MEDICAL, INC.
By: /s/ Steven G. Anderson                                                     
    By: /s/ Jane Chen                    
                                                  Name: Steven G. Anderson    
Name: Jane Chen Title: Chief Executive Officer     Title: Chief Executive
Officer

 

5